In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-271V
                                      Filed: April 18, 2018
                                       Not for Publication

*************************************
JOSEPH QUANCE and ANGELA                  *
QUANCE, as Parents of E.J.Q.,             *
                                          *
             Petitioners,                 *
                                          *
                                          *
 v.                                       *                  Damages decision based on stipulation;
                                          *                  Measles-Mumps-Rubella (“MMR”),
                                          *                  Varicella, Pheumococcal conjugate
SECRETARY OF HEALTH                       *                  (“PCV 13”), and Hepatitis A vaccines;
AND HUMAN SERVICES,                       *                  acute disseminated encephalomyelitis
                                          *                  (“ADEM”)
             Respondent.                  *
                                          *
*************************************
Andrew M. Krueger, Middleton, WI, for petitioners.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On April 18, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioners allege that their daughter E.J.Q. suffered
from acute disseminated encephalomyelitis (“ADEM”) that was caused by her receipt of
Measles-Mumps-Rubella (“MMR”), Varicella, Pneumococcal conjugate (“PCV 13”), and
Hepatitis A vaccines on or about March 21, 2012. Respondent denies that the MMR, Varicella,
PCV 13, and Hepatitis A vaccines caused E.J.Q. to suffer ADEM or any other injury.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards a lump sum of
$200,000.00, representing compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a) (2012). No payment shall be made until petitioners provide respondent with
documentation establishing that they have been appointed as the guardians/conservators of
E.J.Q.’s estate.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.

Dated: April 18, 2018                                                      /s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 1 of 6
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 2 of 6
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 3 of 6
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 4 of 6
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 5 of 6
Case 1:14-vv-00271-UNJ Document 75 Filed 04/18/18 Page 6 of 6